Title: To Thomas Jefferson from George Jefferson, 8 February 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 8th. Febr. 1802
          
          I received two or three weeks ago of Mr. Creed Taylor 60$. on account of Littlebury Mosby’s bond to Mr. Short. I should before now have given you this information, but Mr. T. informed me that he should make a further payment in the course of a few days—he however left Town (having been on the assembly) without again calling.
          I inclose you under two seperate covers the papers left with me by Doctor Currie. by tomorrows post I will send you the bonds lodged here by Mr. Hanson.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        